Case 0:20-cv-62605-XXXX Document 1 Entered on FLSD Docket 12/17/2020 Page 1 of 7




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION
                                   Case No. 0:20-cv-62605



   UNITED STATES OF AMERICA,              )
                                          )
            Plaintiff,                    )
                                          )
            v.                            )
                                          )
   DANIEL SHEEHAN,                        )
   ARORA KARAN SATISH,                    )
   ATK ASSOCIATES, LLC., and              )
   SIAN OCEAN RESIDENCES                  )
   CONDOMINIUM ASSOCIATION,               )
   INC.,                                  )
                                          )
            Defendants.                   )
   _______________________________________)


               COMPLAINT AND REQUEST FOR DECLARATORY RELIEF

         The United States of America complains and alleges as follows:

         1.        Plaintiff, the United States of America, brings this civil action to obtain a

  monetary judgment for unpaid federal income tax liabilities owed by Defendant Daniel Sheehan

  for tax periods 2010 and 2011 and to obtain a declaratory judgment that its federal tax liens

  attached to property once owned by Defendant Sheehan in Broward County, Florida.

         2.        This action is authorized and requested by the Chief Counsel of the Internal

  Revenue Service, a delegate of the Secretary of the Treasury of the United States, and is

  commenced at the direction of the Attorney General of the United States. 26 U.S.C. § 7401.

                                       Jurisdiction and Venue

         3.        This Court has jurisdiction over this action under 28 U.S.C. §§ 1340 and 1345

  and 26 U.S.C. §§ 7402(a) and 7403.


                                                   1
Case 0:20-cv-62605-XXXX Document 1 Entered on FLSD Docket 12/17/2020 Page 2 of 7




          4.         Venue is proper in this Court under 28 U.S.C. §§ 1391(b) and 1396 because the

  tax liabilities accrued and continue to accrue in this district and the Defendant Daniel Sheehan

  resides in this district.

                                   Defendants and Subject Property

          5.         The real property subject of this action (the “Subject Property”) is located at

  4001 South Ocean Drive #3F, Hollywood, Florida 33019 and is more specifically described as

  follows:

                     Unit No. 3F in SIAN OCEAN RESIDENCES
                     CONDOMINIUM, according to the Declaration of
                     Condominium thereof, recorded February 27, 2006, in Official
                     Records Book 41532, at Page 1736, Public Records of Broward
                     County, Florida, as amended and/or supplemented from time to
                     time.

                     PARCEL ID: 11226-EA-02100.

          6.         Defendant Sheehan resides in Broward County, Florida, which is within the

  jurisdiction of this Court.

          7.         Defendant Arora Karan Satish resides in Broward County, Florida, which is

  within the jurisdiction of this Court. He is named as a defendant in this action under 26 U.S.C.

  § 7403(b) as a party that may claim an interest in the Subject Property.

          8.         Defendant ATK Associates LLC (“ATK”) is a Florida limited liability company

  with its principal business address at 5337 SW 183rd Avenue, Miramar, Florida 33029.

  Defendant Arora Karan Satish is a manager of ATK. ATK is named as a defendant in this action

  under 26 U.S.C. § 7403(b) as a party that may claim an interest in the Subject Property.

          9.         Defendant Sian Ocean Residences Condominium Association, Inc. (“Sian

  Ocean”) is a Florida corporation with its principal business address at 4001 South Ocean Drive,




                                                     2
Case 0:20-cv-62605-XXXX Document 1 Entered on FLSD Docket 12/17/2020 Page 3 of 7




  Hollywood, Florida 33019. It is named as a defendant in this action under 26 U.S.C. § 7403(b)

  as a party that may claim an interest in the Subject Property.

                                            Count I:
                            Reduce Federal Tax Liabilities to Judgment
                                  (Against Defendant Sheehan)

          10.      Defendant Sheehan was required, but failed, to file a federal income tax return

  for tax year 2010. Following an examination and in accordance with applicable deficiency

  procedures, a delegate of the Secretary of the Treasury assessed taxes, and applicable penalties

  and interest, against Defendant Sheehan on the dates and in the amounts shown below:

      TAX YEAR           ASSESSMENT           AMOUNT                TYPE OF               BALANCE
                            DATE                                   ASSESSMENT             DUE AS OF
                                                                                        DECEMBER 7,
                                                                                            2020
   2010                02/11/2013           $399,668.00      TAX                       $713,532.46
                                            $8,571.25        FAILURE TO PRE-PAY
                                                             PENALTY
                                            $89,925.30       LATE FILING
                                                             PENALTY
                                            $29,974.34       INTEREST
                                            $43,963.48       LATE PAYMENT
                                                             PENALTY

                       11/17/2014           $27,290.25       INTEREST
                                            $47,210.51       LATE PAYMENT
                                                             PENALTY
                       11/23/2015           $17,269.27       INTEREST
                       11/21/2016           $21,179.12       INTEREST
                                                                        TOTAL $713,532.46

          11.      The total balance due in the chart in paragraph 10 represents Defendant

  Sheehan’s unpaid 2010 federal income tax liabilities as of December 7, 2020. It reflects interest

  and statutory additions as allowed by law less any credits, including for payments received.

  Statutory additions including interest continue to accrue until the liabilities are paid.




                                                     3
Case 0:20-cv-62605-XXXX Document 1 Entered on FLSD Docket 12/17/2020 Page 4 of 7




          12.      Defendant Sheehan was required, but failed, to file a federal income tax return

  for tax year 2011. Following an examination and in accordance with applicable deficiency

  procedures, a delegate of the Secretary of the Treasury assessed taxes, and applicable penalties

  and interest, against Defendant Sheehan on the dates and in the amounts shown below:

      TAX YEAR            ASSESSMENT           AMOUNT              TYPE OF                BALANCE
                             DATE                                 ASSESSMENT              DUE AS OF
                                                                                        DECEMBER 7,
                                                                                            2020
   2011                 02/23/2015          $970,040.00      TAX                       $1,977,612.48
                                            $19,204.70       FAILURE TO PRE-PAY
                                                             PENALTY
                                            $218,259.00      LATE FILING
                                                             PENALTY
                                            $106,388.28      INTEREST
                                            $169,757.00      LATE PAYMENT
                                                             PENALTY
                        11/21/2016          $89,700.32       INTEREST
                                            $72,753.00       LATE PAYMENT
                                                             PENALTY
                                                                         TOTAL $1,977,612.48


          13.      The total balance due in the chart in paragraph 12 represents Defendant

  Sheehan’s unpaid 2011 federal income tax liabilities as of December 7, 2020. It reflects interest

  and statutory additions as allowed by law less any credits, including for payments received.

  Statutory additions including interest continue to accrue until the liabilities are paid.

          14.      A delegate of the Secretary of the Treasury properly gave notice to Defendant

  Sheehan of the unpaid tax liabilities described in paragraphs 10 and 12 above. Despite notice

  and demand for payment, Defendant Sheehan has failed and refused to pay the entire amount of

  the liabilities described in paragraphs 10 and 12.




                                                     4
Case 0:20-cv-62605-XXXX Document 1 Entered on FLSD Docket 12/17/2020 Page 5 of 7




         15.       Taking into account all payments, credits, and abatements, as of December 7,

  2020, Defendant Sheehan owes $2,691,144.94, plus further interest and statutory additions that

  continue to accrue until paid for his 2010 and 2011 federal income tax liabilities.



                                         Count II:
            Declaratory Judgment – Federal Tax Liens Attached to Subject Property
                                  (Against All Defendants)

         16.       Defendant Sheehan once owned the Subject Property. He acquired it through a

  tax deed that was recorded on February 24, 2011 in book 47741, page 1478 of the public records

  of Broward County, Florida.

         17.       As a result of Defendant Sheehan’s failure to pay the assessments described in

  paragraphs 10 and 12 above, federal tax liens arose on the dates of assessment and attached to all

  his property and rights to property. See 26 U.S.C. §§ 6321, 6322.

         18.       A delegate of the Secretary of the Treasury filed notices of federal tax liens in

  the public records of Broward County, Florida as follows:

    TAX PERIOD ENDING            TYPE OF TAX             DATE(S) OF FILING              REFERENCE
                                                                                         NUMBER

         12/31/2010             INCOME (1040)               04/08/2013                BOOK 49677,
                                                                                        PAGE 723
         12/31/2011             INCOME (1040)               03/31/2015              INSTRUMENT NO.
                                                                                       112898310



         19.       Defendant Sian Ocean initiated a foreclosure proceeding against the Subject

  Property on November 7, 2018, in the Circuit Court for the Seventeenth Judicial Circuit of

  Florida (Case No. CACE-18-026267). Sian Ocean did not join the United States as a party to the

  foreclosure action or otherwise notify the United States of the action as required under 26 U.S.C.

  § 7425(a) and 28 U.S.C. § 2410.


                                                   5
Case 0:20-cv-62605-XXXX Document 1 Entered on FLSD Docket 12/17/2020 Page 6 of 7




         20.       Defendant ATK purchased the Subject Property at the state court foreclosure

  sale. The Clerk of the Court for the Seventeenth Judicial Circuit issued ATK a deed, which was

  recorded in the Broward County public records on March 25, 2020, instrument number

  116431774.

         21.       ATK transferred the Subject Property to Defendant Arora Karan Satish by two

  separate quitclaim deeds. The first deed was recorded in the Broward County public records on

  June 24, 2020, instrument number 116572135. The second deed was recorded in the Broward

  County public records on July 7, 2020, instrument number 116640895.

         22.       Under 26 U.S.C. § 7425(a) and 28 U.S.C. § 2410, the United States’ liens

  survive a foreclosure sale where the United States was not a party, provided that the United

  States’ notice of federal tax lien was recorded in the public records at the time the action was

  commenced.

         23.       Defendant ATK took title subject to the United States’ tax liens.

         24.       Defendant Arora Karan Satish took title subject to the United States’ tax liens.

                                           RELIEF REQUESTED

         The United States of America respectfully requests that:

         A. The Court enter judgment in favor of the United States and against Defendant

  Sheehan in the amount of $2,691,144.94 as of December 7, 2020, plus further interest and

  statutory additions as allowed by law, for unpaid income taxes, penalties, and interest for tax

  years 2010 and 2011;

         B. The Court order, adjudge, and decree that the United States’ federal tax liens

  attached and continue to attach to the Subject Property located at 4001 South Ocean Drive #3F,

  Hollywood, Florida 33019 and that the tax liens can be enforced; and




                                                   6
Case 0:20-cv-62605-XXXX Document 1 Entered on FLSD Docket 12/17/2020 Page 7 of 7




         C. That the Court grant the United States such other and further relief, including costs,

  it deems just and proper.



  Dated: December 17, 2020.

                                                    Richard E. Zuckerman
                                                    Principal Deputy Assistant Attorney General

                                              By:
                                                    John P. Nasta, Jr.
                                                    JOHN P. NASTA, JR.
                                                    Fla. Bar No. 1004432
                                                    Attorneys, Tax Division
                                                    U.S. Department of Justice
                                                    P.O. Box 14198
                                                    Washington, D.C. 20044
                                                    Telephone:        (202) 307-6560
                                                    Facsimile: (202) 514-4963
                                                    john.nasta@usdoj.gov

                                                    Jordan A. Esteban
                                                    Florida Bar No. 1025386
                                                    Trial Attorney, Tax Division
                                                    U.S. Department of Justice
                                                    P.O. Box 14198
                                                    Washington, D.C. 20044
                                                    202-514-6472 (v)
                                                    202-514-4963 (f)
                                                    Jordan.A.Esteban@usdoj.gov

                                              Of Counsel:
                                                 Ariana Fajardo Orshan
                                                 U.S. Attorney, Southern District of Florida

                                                    Attorneys for the United States of America




                                                  7
            Case 0:20-cv-62605-XXXX Document
JS 44 (Rev. 10/20) FLSD Revised 10/14/2020   1-1 COVER
                                          CIVIL   EnteredSHEET
                                                          on FLSD Docket 12/17/2020 Page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)     PLAINTIFFS                                                                                         DEFENDANTS
                                                                                                                  '$1,(/6+((+$1$525$.$5$16$7,6+$7.$662&,$7(6
           81,7('67$7(62)$0(5,&$
                                                                                                                  //&DQG6,$12&($15(6,'(1&(6&21'20,1,80
                                                                                                                  $662&,$7,21,1&
   (b)    County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant %52:$5'
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                         THE TRACT OF LAND INVOLVED.
   (c)    Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)
         86'(3$570(172)-867,&(7$;',9,6,21
         )2857+675((71::$6+,1*721'&
         
(d) Check County Where Action Arose:                 MIAMI- DADE        MONROE       BROWARD         PALM BEACH      MARTIN     ST. LUCIE      INDIAN RIVER    OKEECHOBEE             HIGHLANDS


II. BASIS OF JURISDICTION                         (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
■ 1      U.S. Government                  3                 Federal Question                                                       PTF        DEF                                           PTF DEF
           Plaintiff                           (U.S. Government Not a Party)                         Citizen of This State           1           1     Incorporated or Principal Place          4      4
                                                                                                                                                       of Business In This State

    2    U.S. Government                  4                    Diversity                             Citizen of Another State            2         2   Incorporated and Principal Place                        5       5
           Defendant                           (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a             3         3   Foreign Nation                                          6       6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)                             Click here for: Nature of Suit Code Descriptions
           CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                              OTHER STATUTES
  110 Insurance                         PERSONAL INJURY                  PERSONAL INJURY                625 Drug Related Seizure             422 Appeal 28 USC 158                  375 False Claims Act
  120 Marine                            310 Airplane                     365 Personal Injury -              of Property 21 USC 881           423 Withdrawal                         376 Qui Tam (31 USC
  130 Miller Act                        315 Airplane Product                 Product Liability          690 Other                                28 USC 157                          3729 (a))
  140 Negotiable Instrument                 Liability                    367 Health Care/                                                                                           400 State Reapportionment
  150 Recovery of Overpayment           320 Assault, Libel &                 Pharmaceutical                                                   PROPERTY RIGHTS                       410 Antitrust
      & Enforcement of Judgment             Slander                          Personal Injury                                                 820 Copyrights                         430 Banks and Banking
  151 Medicare Act                      330 Federal Employers’               Product Liability                                               830 Patent                             450 Commerce
  152 Recovery of Defaulted                 Liability                    368 Asbestos Personal                                               835 Patent – Abbreviated               460 Deportation
                                                                                                                                               New Drug Application
                                                                                                                                             840 Trademark                          470 Racketeer Influenced and
        Student Loans                   340 Marine                            Injury Product                                                 880 Defend Trade Secrets               Corrupt Organizations
                                                                                                                                              Act of 2016
      (Excl. Veterans)                  345 Marine Product                  Liability                            LABOR                         SOCIAL SECURITY                      480 Consumer Credit
                                                                                                                                                                                      (15 USC 1681 or 1692)
  153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY                710 Fair Labor Standards             861 HIA (1395ff)
      of Veteran’s Benefits             350 Motor Vehicle               370 Other Fraud                     Act                              862 Black Lung (923)                   490 Cable/Sat TV
  160 Stockholders’ Suits               355 Motor Vehicle               371 Truth in Lending            720 Labor/Mgmt. Relations            863 DIWC/DIWW (405(g))                 850 Securities/Commodities/
  190 Other Contract                        Product Liability           380 Other Personal              740 Railway Labor Act                864 SSID Title XVI                     Exchange
  195 Contract Product Liability        360 Other Personal                  Property Damage             751 Family and Medical               865 RSI (405(g))                       890 Other Statutory Actions
  196 Franchise                             Injury                      385 Property Damage                 Leave Act                                                               891 Agricultural Acts
                                        362 Personal Injury -               Product Liability           790 Other Labor Litigation                                                  893 Environmental Matters
                                            Med. Malpractice                                            791 Empl. Ret. Inc.                                                         895 Freedom of Information
       REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS                   Security Act                      FEDERAL TAX SUITS                     Act
    210 Land Condemnation               440 Other Civil Rights           Habeas Corpus:                                                      870 Taxes (U.S. Plaintiff              896 Arbitration
    220 Foreclosure                     441 Voting                       463 Alien Detainee                                                       or Defendant)                     899 Administrative Procedure
    230 Rent Lease & Ejectment          442 Employment                   510 Motions to Vacate                                               871 IRS—Third Party 26 USC              Act/Review or Appeal of
                                                                         Sentence                                                            7609                                   Agency Decision
    240 Torts to Land                   443 Housing/                        Other:                                                                                                  950 Constitutionality of State
                                        Accommodations                                                                                                                              Statutes
    245 Tort Product Liability          445 Amer. w/Disabilities -       530 General                        IMMIGRATION
    290 All Other Real Property             Employment                   535 Death Penalty              462 Naturalization Application
                                        446 Amer. w/Disabilities -       540 Mandamus & Other           465 Other Immigration
                                            Other                        550 Civil Rights                   Actions
                                        448 Education                    555 Prison Condition
                                                                         560 Civil Detainee –
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN                   (Place an “X” in One Box Only)
■ 1      Original          2 Removed         3 Re-filed            4 Reinstated        5   Transferred from            6 Multidistrict        7 Appeal to               8 Multidistrict
         Proceeding          from State        (See VI               or                    another district            Litigation
                                                                                                                                                District Judge            Litigation               9 Remanded   from
                                                                                                                                                                                                     Appellate Court
                             Court             below)                Reopened              (specify)                   Transfer
                                                                                                                                                from Magistrate           – Direct
                                                                                                                                                Judgment                  File
VI. RELATED/                              (See instructions): a) Re-filed Case             YES         NO              b) Related Cases          YES          NO
RE-FILED CASE(S)                                           JUDGE:                                                                                DOCKET NUMBER:
                                          Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION                        86&6HFWLRQ6XLWWRUHGXFHIHGHUDOWD[OLDELOLWLHVWRMXGJPHQW
                                          LENGTH OF TRIAL via               days estimated (for both sides to try entire case)
VIII. REQUESTED IN                            CHECK IF THIS IS A CLASS ACTION
                                                                                                        DEMAND $                                   CHECK YES only if demanded in complaint:
    COMPLAINT:                                UNDER F.R.C.P. 23
                                                                                                                                                 JURY DEMAND:                          Yes                 No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE                                                                                                         JOHN NASTA
DATE                                                                          SIGNATURE OF ATTORNEY OF RECORD                                                           c=US, o=U.S. Government, ou=Dept of Justice,
                                                                                                                                                              ou=TAX, cn=JOHN NASTA,
                                                                                                                                                                        0.9.2342.19200300.100.1.1=15001003512794
                                                                                                                                                                        2020.12.17 16:11:45 -05'00'


FOR OFFICE USE ONLY : RECEIPT #                              AMOUNT                            IFP                 JUDGE                               MAG JUDGE
        Case 0:20-cv-62605-XXXX Document 1-1 Entered on FLSD Docket 12/17/2020 Page 2 of 2
JS 44 (Rev. 10/20) FLSD Revised 10/14/2020


                    INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required
for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each
civil complaint filed. The attorney filing a case should complete the form as follows:
I.      (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official,
giving both name and title.
        (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation
cases, the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
 II.    Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in
one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and
box 1 or 2 should be marked. Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4
is checked, the citizenship of the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.
IV.      Nature of Suit. Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature
of suit code that is most applicable. Click here for: Nature of Suit Code Descriptions.
V.      Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the
petition for removal is granted, check this box.
Refiled (3) Attach copy of Order for Dismissal of Previous case. Also complete VI.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
Remanded from Appellate Court. (8) Check this box if remanded from Appellate Court.
VI.    Related/Refiled Cases. This section of the JS 44 is used to reference related pending cases or re-filed cases. Insert the docket numbers and the
corresponding judges name for such cases.

VII. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553
                           Brief Description: Unauthorized reception of cable service
VIII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.


Date and Attorney Signature. Date and sign the civil cover sheet.
   Case 0:20-cv-62605-XXXX Document 1-2 Entered on FLSD Docket 12/17/2020 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


             UNITED STATES OF AMERICA                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 0:20-cv-62605
                                                                      )
 DANIEL SHEEHAN; ARORA KARAN SATISH; ATK                              )
      ASSOCIATES, LLC; and SIAN OCEAN                                 )
  RESIDENCES CONDOMINIUM ASSOCIATION,                                 )
                   INC.                                               )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ATK ASSOCIATES, LLC

                                           200 S. ANDREWS AVENUE
                                           STE 903
                                           FORT LAUDERDALE, FL 33301



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John P. Nasta, Jr.
                                           Trial Attorney, U.S. Department of Justice
                                           Tax Division, Civil Trial Section-Southern Region
                                           P.O. Box 14198
                                           Washington, DC 20044
                                           john.nasta@usdoj.gov 202-307-6560

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:             12/17/2020
                                                                                           Signature of Clerk or Deputy Clerk
    Case 0:20-cv-62605-XXXX Document 1-2 Entered on FLSD Docket 12/17/2020 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 0:20-cv-62605

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
   Case 0:20-cv-62605-XXXX Document 1-3 Entered on FLSD Docket 12/17/2020 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


             UNITED STATES OF AMERICA                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 0:20-cv-62605
                                                                      )
 DANIEL SHEEHAN; ARORA KARAN SATISH; ATK                              )
      ASSOCIATES, LLC; and SIAN OCEAN                                 )
  RESIDENCES CONDOMINIUM ASSOCIATION,                                 )
                   INC.                                               )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ARORA KARAN SATISH

                                           5337 SW 183 AVENUE
                                           MIRAMAR, FL 33029




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John P. Nasta, Jr.
                                           Trial Attorney, U.S. Department of Justice
                                           Tax Division, Civil Trial Section-Southern Region
                                           P.O. Box 14198
                                           Washington, DC 20044
                                           john.nasta@usdoj.gov 202-307-6560

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:             12/17/2020
                                                                                           Signature of Clerk or Deputy Clerk
    Case 0:20-cv-62605-XXXX Document 1-3 Entered on FLSD Docket 12/17/2020 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 0:20-cv-62605

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
   Case 0:20-cv-62605-XXXX Document 1-4 Entered on FLSD Docket 12/17/2020 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


             UNITED STATES OF AMERICA                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 0:20-cv-62605
                                                                      )
 DANIEL SHEEHAN; ARORA KARAN SATISH; ATK                              )
      ASSOCIATES, LLC; and SIAN OCEAN                                 )
  RESIDENCES CONDOMINIUM ASSOCIATION,                                 )
                   INC.                                               )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) DANIEL SHEEHAN

                                           2350 NE 14 ST, APT 206
                                           POMPANO BEACH, FL 33062




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John P. Nasta, Jr.
                                           Trial Attorney, U.S. Department of Justice
                                           Tax Division, Civil Trial Section-Southern Region
                                           P.O. Box 14198
                                           Washington, DC 20044
                                           john.nasta@usdoj.gov 202-307-6560

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:             12/17/2020
                                                                                           Signature of Clerk or Deputy Clerk
    Case 0:20-cv-62605-XXXX Document 1-4 Entered on FLSD Docket 12/17/2020 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 0:20-cv-62605

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
   Case 0:20-cv-62605-XXXX Document 1-5 Entered on FLSD Docket 12/17/2020 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                       SouthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          Florida


             UNITED STATES OF AMERICA                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 0:20-cv-62605
                                                                      )
 DANIEL SHEEHAN; ARORA KARAN SATISH; ATK                              )
      ASSOCIATES, LLC; and SIAN OCEAN                                 )
  RESIDENCES CONDOMINIUM ASSOCIATION,                                 )
                   INC.                                               )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) SIAN OCEAN RESIDENCES CONDOMINIUM ASSOCIATION, INC.

                                           201 Alhambra Circle, Eleventh Floor
                                           Coral Gables, FL 33134




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: John P. Nasta, Jr.
                                           Trial Attorney, U.S. Department of Justice
                                           Tax Division, Civil Trial Section-Southern Region
                                           P.O. Box 14198
                                           Washington, DC 20044
                                           john.nasta@usdoj.gov 202-307-6560

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:             12/17/2020
                                                                                           Signature of Clerk or Deputy Clerk
    Case 0:20-cv-62605-XXXX Document 1-5 Entered on FLSD Docket 12/17/2020 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 0:20-cv-62605

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
